DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment/reconsideration filed on 1/11/2021, the amendment/reconsideration has been considered. Claims 1, 6, 7, 11 and 17 have been amended, claims 2-5 and 12-16 are canceled. Claims 1, 6-11 and 17-20 are pending for examination as cited below.	
Response to Arguments
Applicant’s arguments, see remarks page.16, filed on 1/11/2021, with respect to claim amendments have been fully considered and are persuasive.  The rejection of claims as cited in last office action dated: 01/01/2021 has been withdrawn. 
Allowable Subject Matter
Claims 1, 6-11 and 17-20 allowed.
Reasons for Allowance
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the Amendment filed on “01/11/2021”  with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rajapakese et al. (Pub. No.: US 20150304418 A1) is one of the most pertinent art in the same field of endeavor and discloses, a system for rendering these media components synchronously on multiple devices by de-multiplexing the media into media sub components at one destination, sending the components to all destinations and synchronizing the rendering at each device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Tauqir Hussain/Primary Examiner, Art Unit 2446